No.
IN THE
SUPREME COURT OF ELLINOIS

RAYMOND N. ERVIN
Movant, Case No. 04D1943

Trial Judge: Daniel Jasica

Vs.

LAKE COUNTY CIRCUIT COURT

See Nee ee ee ee ee

Respondent.

EMERGENCY MOTION FOR SUPERVISORY ORDER

RAYMOND N, ERVIN, by and through his attorney Gwendolyn M, Barlow, Esq., and
pursuant to Article VI § 4(a) of the Illinois Constitution, and Illinois Supreme Court Rules 383,
respectfully requests this Court for issue of a Supervisory Order, Movant seeks this Supervisory
Order to compel the Lake County Circuit Court to dismiss as void the Turnover Order and all
subsequent orders, order Petitioner to return ail monies turned over, restore the Movant's life
insurance policies prior to the court ordered termination and surrender, pay ail Movant’s attorney
fees, costs and damages related to this action and terminate al! Administrative actions related to

these void proceedings, In support of his motion, Movant states as follows:

The Constitution of the State of Ilinois broadly declares. that “the general and.
administrative and supervisory authority over all courts is vested in the Supreme Court.” /1/.

Const. 1970, art VI, §16. Illinois Supreme Court Rule 383 provides the requirements for a

 

 

 

 
motion fora supervisory order, asking the Supreme Court to invoke its supervisory authority.

Iilinois Supreme Court Rule 383 (a) (b).

There is a compelling and urgent interest in reigning in a trial court who has acted in
excess of its authority and repeatedly abused its discretion whereby these actions have created
exigent circumstances upon the Movant. On October 28, 2016, the attorney for the judgment
creditor served Movant, with a signed citation 40 discover assets. Coincident, judgment creditor
mailed third-party respondents citations to three life insurance companies and an IRA holder
even though the citations were defective by statute. Although the citations were signed by
attormey for the judgment creditor, the required judgment was a vacated order from Canada
femphasis added). Counsel for the Movant filed a motion to quash and the court allowed the
judgment créditor to amend. The amended citation proffered yet another vacated order from
Canada (underline and emphasis added), Counsel for Movant again put the motion to quash
before the court. The court granted the motion to quash the citation against all respondents
(including third party respondents) on February 10, 2017 based on the failure to attach a valid
and enforceable judgment (£1). The court also issued an order (E2) that stated, “The Judgment
creditor is granted leave to file a second round of Citations to the Judgment Debtor” (emphasis
added). That same afternoon, the judgment creditor filed a second round of citations to the same
exempt third-party respondents that were identical to the citations, quashed by the court, not to
the Judgment Debtor (as ordered by the court) using the same defective order from Canada,
utterly disregarding the attorney signature and verification and statutory requirements, pursuant
to 735 ILCS 5/2-1402, of attaching a copy of a valid judgment and for verification by affidavit
when filing against the same third-party respondents and having the clerk serve them upon

Movant.

 
Supreme Court Rule 277 (a) states, “... if there has been a prior supplementary
proceeding with respect to the same judgment against the party, whether it is the Debtor or Third
Party, no further proceedings shall be commenced against him except by leave of Court.” There
was no written leave of court provided by the Petitioner with the second round of citations,
Petitioner issued two different citations predicated on two different orders, both orders had been
previously vacated by the court. The Citations to Discover Assets were violative of both 735
ILCS 5/2-1402 and Supreme Court Rule 277 which require that there first be a judgment capable

of enforcement before there can be an issuance of a Citation to Discover Assets.

The trial court then contemporaneously permitted Petitioner’s counsel to relitigate a “new
round” of citations, wherein unsigned citations, in violation of 735 ILCS 5/2-1402, were issued
to the same third-party respondents on the samie day without providing elements of an affidavit
verification, an enforceable judgment or proof of service. Despite the fact that this was in
contravention of the statutory procedure, the trial court then determined that it had authority to
act and proceeded toward turnover of exempt assets and termination of life insurance policies,
despite repeatedly being reminded of the fact that no court ordered judgment exists in this matter
and that Movant was a registrant in the Illinois Division of Child Support database; as this is.a
Title 1V matter between Illinois and the Province of Ontario, Canada. Even when provided
information as to the fact that the Province of Ontario retained an active exclusive indefinite
assignment to all rights of recovery of Petitioner’s financial interest defined by the Canadian
Order (E3), the trial court ignored this and cavalierly dismissed the assignment as being “too
old”. Petitioner’s counsel never took the steps to reveal exculpatory evidence to the court that
this assignment executed in 1991 was indeed valid and this was exclusively a Title [V matter

4). Furthermore, Petitioner’s counsel never revealed that they were an interested party in these
y party

3

 

 
 

WHEREAS, the Movant, Raymond Ervin, prays that this Honorable Court enter an order

as follows:

A, Compelling the Lake County Circuit Court to dismiss as void the Turnover Order
and all subsequent orders,

B. Compelling Petitioner to return all monies turned over and imposing sanctions for
bringing these actions,
C. Restoring the Movant’s life insurance policies.to their status prior to the court

ordered termination and surrender; and subjecting them to sanctions for acting
against insured’s interest,

D. Awarding all of Movant’s attorney fees, costs and damages related to this action
by disgorgement of attorney fees and costs related to the frivolous motions
brought by Petitioner and het counsel in contravention of the law and rules of
practice,

E. Requesting ARDC investigate the actions of all of Petitioner’s attorneys in these
contemptuous matters,

F, Ordering all Administrative agencies to cease and desist all actions related to this
matter, and
G. For whatever else the Court deems fair, just and equitable.

   

Gwendolyn M. Barlow
Gwendolyn M. Barlow

Attorney for Movant

P.O. Box 5829

Buffalo Grove, IL 60089

(847) 204-0416

ARDC # 6274519

16

 
